DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/31/2022 was filed after the mailing date of the Notice of Allowance on 03/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
4.	Claims 1-23 are pending in this application.

Allowable Subject Matter
5.	Claims 1-23 are allowed. 
Reason for Allowance
6.	The prior art of records considered as a whole fails to anticipate or render limitations "… an apparatus comprising memory; instructions in the apparatus; and processor circuitry to execute one or more commercial solvers based on the instructions, the one or more commercial solvers with specific steps (especially underlined) to perform first parallel computations to determine first multipliers corresponding to a total number of panelists exposed to media at (a) a first margin of time, (b) a second margin of time, and (c) a union corresponding to the first and second margins of time, the first parallel computations to be performed by solving first equations corresponding to a tree association, the tree association corresponding to the union; keep a subset of the first multipliers corresponding to unknown census data; perform second parallel computations to determine second multipliers corresponding to a total audience exposed to the media at the first margin of time and the second margin of time, the second parallel computations to be performed by solving second equations corresponding to the tree association, the second equations including the subset of the first multipliers; and determine an estimate for a population reach of the union based on the second multipliers…” in Independent Claim 1 to be obvious. 
	
Claim 2 directed to an alternative apparatus with different scope but similar key features as recited in claim 1 is also allowed.  
Claim 9 directed to another alternative apparatus with different scope but similar key features as recited in claim 1 is also allowed.
Claim 10 directed to a non-transitory computer readable storage medium comprising instructions to execute corresponding method as recited in claim 19 is also allowed.
Claim 19 directed to a corresponding method as performed by the apparatus as recited in claim 1 is also allowed.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426